Citation Nr: 0724305	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 until November 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

In September 2006, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  

The RO has noted that there is a prior final rating decision 
in these matters.  Given that there was a previous final 
denial in the matter, the Board is obligated by 38 U.S.C.A. 
§§ 5108 and 7104(b) to address in the first instance whether 
new and material evidence has been received to reopen the 
claims because the issue goes to the Board's jurisdiction 
prior to it reaching the underlying claims for service 
connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
issues have been characterized accordingly.

As a final preliminary matter, the Board notes that the 
testimony made by the veteran reflects an assertion that he 
had ringing in his right ear during service.  (Transcript 
"T." at 18.)  The Board construes this evidence as raising 
an informal claim for service connection for tinnitus of the 
right ear.  As the RO has not yet adjudicated this issue, it 
is not properly before the Board and this matter is referred 
to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Its 
provisions and implementing regulations apply in the instant 
case.

The veteran claims pre-existing bronchial asthma and hearing 
loss in the right ear were aggravated by service, and that 
hearing loss in left ear is the result of acoustic trauma he 
sustained in service.  The RO originally denied the claims in 
a June 1997 rating decision.  The RO denied the bronchial 
asthma and right ear hearing loss claims based on a lack of 
objective evidence of worsening of these pre-existing 
conditions.  The left ear hearing loss claim was denied based 
on a finding of no current hearing loss disability for VA 
purposes.    

The veteran filed to have his claims reopened in March 2004.  
In the October 2004 rating decision, the RO based its denial 
of the service connection for bronchial asthma claim on the 
report of the VA examination conducted in August 2004.  The 
VA examiner opined that the "records available do not 
indicate that there was any unusual exacerbation or 
aggravation." (emphasis added)  In this regard, the Board 
observes the veteran's testimony from the September 2006 
hearing that he was hospitalized twice at the Army hospital 
in Long Bin, Vietnam for asthma or asthma related breathing 
problems.  (T. at 7-8.)  The veteran also testified that he 
was hospitalized once at the Air Force Hospital in Saigon for 
breathing problems.  (T. at 8-11.)  In reference to his 
hearing loss claim, the veteran further testified that he was 
treated at the Long Binh Hospital for hearing loss.  (T. at 
20.)  The Board notes that such treatment/hospitalization 
reports are not of record and a review of the claims folder 
does not reveal that reasonable attempts have been made to 
obtain such records.  The Board notes that during at least 
the 1960's it was standard practice for military medical 
facilities to maintain separate clinical records for 
inpatient treatment.  Although these records were ultimately 
retired to the National Personnel Records Center (NPRC), they 
were independent from, and not filed with the individual's 
medical records.  They were filed by year and place of 
treatment.  As records from both facilities mentioned above 
are relevant to the veteran's claims on appeal, the Board 
finds that a reasonable effort to retrieve these records 
should be made before further appellate consideration.

Further, the veteran's claim file contains a VA audiological 
evaluation dated in April 1997.  The Board notes that the 
examination reports does not contain a clinical determination 
as to whether the veteran's pre-existing right ear hearing 
loss was aggravated by service, i.e, was there an increase in 
disability during service.  In light of this, the Board finds 
that the record does not presently contain sufficient 
competent medical evidence to properly evaluate the veteran's 
claim of entitlement to service connection for right ear 
hearing loss on the merits.  Thus, the Board finds that 
another VA audiological examination is necessary.  See 
38 C.F.R. § 3.159(c)(4) (2006) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  Regarding the left ear, the Board notes that 
audiograms on entrance to and separation from service do not 
indicate any degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (finding that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The Board also 
notes that the results of the veteran's 1997 VA audiological 
examination do not indicate left ear hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385 (2006).  

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material," the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence 
on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.

A review of the claims file reveals that, in light of the 
Kent decision, a May 2004 VCAA notification letter sent to 
the veteran is insufficient.  In particular, the veteran was 
not apprised of the basis for the prior final denial of both 
claims, and the letter did not describe what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1) whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for bronchial asthma, and (2) 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 
20 Vet. App. 1 (2006), and any other 
applicable legal precedent.  

The veteran must be apprised of what the 
evidence must show to support a claim for 
service connection, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

The veteran should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for bronchial asthma and bilateral 
hearing loss that were found insufficient 
in the previous final denial in June 
1997.

2.  Contact the veteran and ask him to 
provide more specific information about 
when he was treated at the Long Binh Army 
Hospital in Vietnam and the Tan Son Nhut 
Air Force base near Saigon in Vietnam 
(preferably a three month window).  After 
receiving his response, obtain such 
treatment records, to include 
hospitalization records.  It should be 
noted that the records of inpatient 
treatment may be filed at the NPRC under 
the name of each facility, and not the 
veteran, and the date/year of treatment.  
The name of each facility and dates of 
inpatient treatment should be specified 
to NPRC.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  If additional evidence is received as 
to inpatient hospitalization in service 
for pulmonary disability, schedule the 
veteran for an examination to determine 
the nature and etiology of current 
pulmonary disability, to include 
bronchial asthma.  All necessary tests 
and studies should be accomplished.  The 
examiner should opine if pre-existing 
pulmonary disability permanently 
increased in severity in service, if so, 
is there clear and unmistakable evidence 
that the permanent increase in severity 
was or was not due to the natural 
progress of the disease/disability.  

All opinions should be accompanied by a 
thorough rationale.  The claims file 
should be reviewed in conjunction with 
the examination and the examination 
report should reflect that such review 
occurred.

4.  Schedule the veteran for a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test.  The examiner should 
opine if the pre-existing right ear 
hearing loss permanently increased in 
severity in service, if so, is there 
clear and unmistakable evidence that the 
permanent increase in severity was due to 
the natural progress of the 
disease/disability.  If the results of 
the audiological examination reveal that 
the veteran has hearing loss in the left 
ear sufficient to meet any of the 
threshold requirements of 38 C.F.R. 
§ 3.385, the examiner is asked to opine 
whether it is as least as likely as not 
(a 50 percent or greater probability) any 
current left ear hearing loss is 
etiologically related to service.

All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  The claims file 
should be reviewed in conjunction with 
the examination and the examination 
report should reflect that such review 
occurred.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



